DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 2-21 are pending and have been examined, where claims 2-21 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary. The examiner examined issue patent 10825027 and determined double patenting is not necessary because the patent claims do not completely encompassed the scope of the current claims in this application: “calculating, by the executable instructions, an image signature for the image; comparing, by the executable instructions, the signature against the image signature; and issuing, by the executable instructions, an alert to an alert system based on the comparing” do not encompassed scope of the following: “calculating a signature for the item identifier based on the interesting points; verifying the signature matches a model signature for the item identifier; and raising an alert during a transaction associated with the item when the signature does not match the model signature based on the verifying.”
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 2-21 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “identifying, from an image, interesting points surrounding an item identifier for an item; calculating a signature for the item identifier based on the interesting points; verifying the signature 
V.	There are no PCT associated with the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 2-21 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

2.	Claims 2, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2010/0163632) in view of Hallowell (US 2005/0060055).

Regarding claim 2, Tseng discloses a method, comprising:
identifying, from an image, interesting points surrounding an item identifier for an item (see figure 1g below, detecting blocks f and e are read as first region, f and e surrounds the inner parts of the barcode):

    PNG
    media_image1.png
    501
    666
    media_image1.png
    Greyscale

calculating a signature for the item identifier based on the interesting points (see figure 1G, detecting blocks a-d, see below and see figure 4, s46, grading mechanism can be defined using geometrical characteristics of the decipherable pattern to determine the corresponding detecting blocks to which the decipherable pattern belongs).

Hallowell discloses verifying the signature matches a model signature for the item identifier (see paragraph 203, there are no rejects to key in, then at step 1852 the document information in memory for the batch is matched with the batch barcode information for that batch on a sequential basis due to the batches being processed in a sequence consistent with that in which the barcode information was entered); and raising an alert during a transaction associated with the item when the signature does not match the model signature based on the verifying (see paragraph 51, currency detector 110 and the substitute currency media 112 both detect characteristics of the document passing along the transport path, and the control unit 116 may alert the operator of an error condition).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include alerting an operator in order to allow operator to place item in the correct shelf in a store to prevent misplacements of items.

Regarding claim 6, Tseng discloses the method of claim 2, wherein verifying further includes retaining the signature with a group of acceptable signatures for the item identifier when the signature matches the model signature, wherein the group of acceptable signatures are accumulated for previous transactions associated with the item (see paragraph 67, the barcode 

Regarding claim 10, Hallowell discloses the method of claim 2, wherein raising further includes sending the alert to an alert system (see paragraph 51, currency detector 110 and the substitute currency media 112 both detect characteristics of the document passing along the transport path, and the control unit 116 may alert the operator of an error condition).

3.	Claims 3-5, 11-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2010/0163632) in view of Hallowell (US 2005/0060055) and Bobbit (US 20100110183).

Regarding claim 3, the combination of Tseng and Hallowell as a whole discloses all the limitations of claim 2, but is silent in disclosing the method of claim 2 further comprising, recording a video of the transaction as the item is processed at a terminal during a checkout.
Bobbit discloses the method of claim 2 further comprising, recording a video of the transaction as the item is processed at a terminal during a checkout (see paragraph 17, a video analytics 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include monitoring the checkout area in order to track if anyone is attempting to rob items from the store improving store security.

Regarding claim 4, Bobbit discloses the method of claim 3, wherein recording further includes creating a video snippet from the video comprising a portion of the video when the item was processed during the transaction (see figure 3, 314 is send to 316 to perform analysis):

    PNG
    media_image2.png
    291
    893
    media_image2.png
    Greyscale
.
See the motivation for claim 3.

Regarding claim 5, Bobbit discloses the method of claim 4, wherein creating further includes linking the video snippet to the alert (see paragraph 34, if ROIs are not found, one or more embodiments of the invention send an alert, for example, to a central monitoring department). See the motivation for claim 3.
camera check alert"). See the motivation for claim 3.

Regarding claim 12, see the rationale and rejection for claim 3. In addition Bobbit discloses capturing images of the items as they are scanner (see paragraph 179, a video analytics component analyzes a video stream for characteristic checkout station components to determine one or more ROIs which correspond to one or more areas in the camera field of view). Also see the motivation for claim 3.

Regarding claim 13, Tseng discloses the method of claim 12, wherein identifying the item identifier for each image further includes selecting the interesting points from the image as features associated with a corner, an edge, and an area of high texture depicted in the image for the corresponding item (see figure 1g below, detecting blocks f and e are read as first region, f and e surrounds the inner parts of the barcode, a and e are at the corners):

    PNG
    media_image1.png
    501
    666
    media_image1.png
    Greyscale


Regarding claim 14, Tseng discloses the method of claim 12, wherein identifying the item identifier for each image further includes adding other interesting points included within the item identifier from the image to the interesting points (figure 1G above, point f and e are within the identifier).

Regarding claim 15, Tseng discloses the method of claim 12, wherein identifying the item identifier for each image further includes selecting the interesting points from the image as scale-invariant feature transform features associated with the interesting points (see paragraph 52, apply Hough transformation to the boundary points in step (b), and vice versa. After Hough transformation, an angle is obtained and used as the encoding direction of the PDF417, Hough Transform is scale invariant transform).



Regarding claim 17, Tseng discloses the method of claim 12, wherein identifying the item identifier for each image further includes selecting the interesting points from the image as speeded up robust features associated with the interesting points (see paragraph 11, calculation is performed on a low image resolution at this stage, it helps reduce the computation load of the whole locating process, subsequent extraction of a plurality of skeletons can be made faster).

Regarding claim 19, see rationale and rejection for claims 3 and 11.

Regarding claims 20 and 21, see rationale and rejection for claims 1 and 3. In addition see figure 1D and paragraph 43 of Tseng: “During each scan, a first location 16 is detected as shown in FIG. 1D, at which a black pixel appears after a white pixel; a second location 20 in turn is detected as shown in FIG. 1D, at which a black pixel appears before a white pixel. A black line is obtained by connecting the first location and the second location.” 

s 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2010/0163632) in view of Hallowell (US 2005/0060055) and Moran (US 20100327060).

Regarding claim 7, the combination of Tseng and Hallowell as a whole discloses all the limitations of claim 2, but is silent in disclosing the method of claim 2, wherein verifying further includes comparing the interesting points against an average of other interesting points represented by the model signature. Moran discloses the method of claim 2, wherein verifying further includes comparing the interesting points against an average of other interesting points represented by the model signature (see figures 1 and 12, paragraph 146, area of the average tag 102 to be read contains too few magnetic particles 176):

    PNG
    media_image3.png
    373
    911
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include averaging marker points in order to establish boundaries around the identifier for improving recognition.

Regarding claim 8, Moran discloses the method of claim 2, wherein verifying further includes comparing the interesting points against a threshold boundary of a range represented by the 
See motivation for claim 7.

Regarding claim 9, Moran discloses the method of claim 2, wherein verifying further includes comparing the interesting points against a predefined variance represented by the model signature (see paragraph 179, single scanner with one standard reading element can read fingerprint regions of various shapes and sizes and contained in or attached to the surface of a variety of items of value, the variation in fingerprint image ). See motivation for claim 7.

4.	Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2010/0163632) in view of Hallowell (US 2005/0060055), Bobbit (US 20100110183) and Kruppa (US 20070242883). 

Regarding claim 18, the combination of Tseng, Hallowell and Bobbit as a whole discloses all the limitations of claim 12 but is silent in disclosing the method of claim 12 wherein identifying the item identifier for each image further includes selecting the interesting points from the image as image histogram features associated with the interesting points. Kruppa discloses the method of claim 12 wherein identifying the item identifier for each image further includes selecting the interesting points from the image as image histogram features associated with the interesting points (see paragraph 41, the maximum frequency count, we employ histograms for hi for a barcode bit being either 0 or 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include image histogram in order to count the features in an image for improving image recognition. 


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/12/22